Title: To John Adams from Isabella McIntire, September 1798
From: McIntire, Isabella
To: Adams, John



South 5 Street No 72 ca. September 1798

No circumstance is more shocking than that of being obliged to a stranger for relief; and however conscious I may be of my own innocence and well meaning, the presumption of addressing your Excellence in this manner may be a sufficient reason to prevent my receiving such a share of credit, as were I known to you, I might with justice pretend to. I have had the misfortune to receive an Education greatly above the rank that Heaven has allotted me, and I now have to struggle through more difficulties, than you Sir would chuse to be acquainted with; and it would but ill become me to shock the gentleman to whome I wish to be obliged. Chance has directed me to your Excellence; my character and story you shall be acquainted with the first will be no discredit to me, and the latter, perhaps may ruse a compassion in you Sir that may be servicable to me, the persuasion I have of your goodness and humanity has tempted me to apply to for a little assistance a few Dollars will be a relief to a truely distressed Female who has the / Honor of being with Respect

Isabella McIntire